Per Curiam.

This case does not come within the scope of those cases in which special juries have been allowed, where official characters were libelled. Though questions of law may be involved, yet they can no more be decided by a special, than by a common jury. The subject matter of the libel, in this case, is a remote transaction, having taken place fifteen years ago, and the cause does not appear to be of that "importance,” as to require the extension of the rules that have been established relative to struck juries.
Rule refused.